Citation Nr: 1315200	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  06-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2010, the Veteran appeared at a Travel Board hearing.  A transcript of that hearing is in the claims file.

This case was previously before the Board in September 2010, when it was remanded to obtain deck logs from the ship on which the Veteran served.  The case then came before the Board again in August 2012, when it was remanded for further development, including providing an additional VA examination and opinion.  Additional VA examinations were provided in March 2012 and October 2012.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  PTSD is not currently manifested and has not been demonstrated at any time during the appeals period.

2.  The Veteran's acquired psychiatric disability is not shown to have been manifested in service or for the first year after service separation and is not shown to have been caused or aggravated by his military service or any events therein.



CONCLUSION OF LAW

The criteria for service connection of an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2005 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Fully compliant notice, however, was later issued in a September 2010 communication, and the claim was thereafter readjudicated in January 2013.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided with VA examinations in March 2005, October 2011, with a follow-up opinion in March 2012, and October 2012 with respect to his claim of service connection for an acquired psychiatric disability.  The VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's August 2012 remand, VA provided the Veteran with a medical examination in October 2012.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiner performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the August 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings, the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing, the issue was identified; information was sought regarding treatment to determine whether all relevant records had been obtained; and information was sought regarding any changes in the disability since the last examination.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), that is, a diagnosis that conforms to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Under the recent amendment to 38 C.F.R. § 3.304(f), where the claimed noncombat in-service stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to that stressor, in the absence of clear and convincing evidence to the contrary and where the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activities" means that a Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Prior to the amendment of 38 C.F.R. § 3.304(f), where, as here, the Veteran did not engage in combat, the Veteran's statement and testimony alone was not sufficient to establish the occurrence of the claimed in-service stressor and his statements and testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

If, however, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault. 38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to personal assault PTSD claims.  In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See generally M21-1MR, Part III, Subpart iv, Chapter 4, Section H30. 

These M21-1MR provisions on personal assault PTSD claims require that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence. As to personal assault PTSD claims, more particular requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician."  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c. 


Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran's service treatment records contain no discussion of complaints, symptoms, treatment, or diagnosis of PTSD or alcohol dependence or any other acquired psychiatric disability in service.  In addition, there is no evidence of any diagnosis or treatment for an acquired psychiatric disability within the first year after separation from service.

In June 2004, the Veteran underwent a mental health evaluation for complaints of nervous problems for many years.  He had not seen combat in Vietnam, but felt nervous in his support duties during the war.  He reported having a quick temper and difficulty with interpersonal relationships.  He reported suffering characteristic panic attacks since about age 25, which had never been treated and had become worse since he was diagnosed with prostate cancer.  The provider diagnosed panic disorder with agoraphobia and assigned a GAF score of 50.

In January 2005, the Veteran sought treatment through VA for a 30-year history of panic attacks.  He reported service in the Gulf of Tonkin during Vietnam and duties of refueling helicopters; he did not experience actual combat, but did feel very tense about the dangers of his environment.  He described trauma including seeing a combat helicopter land on his ship with wounded soldiers inside who were bleeding severely.  He reported symptoms of recurring dreams about Vietnam, a quick temper, difficulty with interpersonal relationships, flashback, cold sweats, and insomnia.  Preliminary diagnoses given were PTSD and panic disorder with agoraphobia, and he was assigned a Global Assessment of Functioning (GAF) score of 50.  He was referred to a PTSD program and alcohol education, as well as for psychiatric evaluation.

A lay statement from the Veteran's wife, submitted in February 2005 described his symptoms of paranoia and hypervigilance, as well as angry outbursts and emotional instability.  She noted that his family told her he was not the same person he had been prior to his military service and that many of his more troublesome personality traits only began after service.  He had been receiving treatment for PTSD and had improved both in his symptoms and his own understanding and outlook on life.  

In a lay statement submitted in February 2005, the Veteran listed several stressor events he felt had contributed to his current PTSD.  He stated that during his service in the Navy he refueled helicopters that flew in Vietnam and he saw bloody soldiers frequently.  He also reported that a friend of his tried to commit suicide by jumping overboard.  Although he was rescued from the water, he later died on the way to the hospital in Japan.  He also stated that he saw a Chinese woman put her new born baby into the harbor to drown; he was told that the people were so poor they could not afford to have more children.  He reported that on liberty in the Philippines, he was mugged by a young native boy, who was immediately shot and killed by a local police officer who witnessed the crime.  He would not take his own wallet back because of the blood all over it.  He stated that he had blocked out memories of these events for over 35 years and they were only reawakened in his memory by the treatment he was receiving for PTSD.

At a March 2005 VA examination, the Veteran's exposure to stress and trauma on active duty was described as high.  He denied any discipline in the military and any combat exposure.  The examiner noted the Veteran's listed stressors, including the baby in the harbor, the young boy who was shot, and the friend who committed suicide.  He denied having any problems with substance abuse or history of assaultive behavior.  He reported frequent intrusive thoughts and recollections, as well as nightmares four or five times per week.  He isolated himself, tried to avoid exposure to helicopters and other reminders of Vietnam, and stated that he had changed after service.  He had problems getting close to others, difficulty sleeping, and hypervigilance.  He attributed his PTSD symptomatology to stress exposure to traumatic activities on active duty.  The examiner found that he met the criteria for PTSD under the DSM-IV, with onset occurring shortly after he returned from Vietnam.  The current symptoms were described as moderate and chronic.

In 2010 and 2011, the Veteran described a stressor event occurring during his military service.  He stated that his ship received an SOS from a Philippine freighter in high seas and he was one of several men ordered to transport himself to the ship to assist them.  He refused to do so and was called in front of the captain for a verbal punishment.  Afterwards, he said it was common knowledge on the ship that he had refused to participate in the mission and he was deemed a coward by his shipmates.  He stated that in addition to serving back-to-back watches as punishment, he also was assaulted on several occasions by his shipmates.  The Veteran submitted a statement regarding behavioral effects of his experience, listing symptoms including changes in performance, episodes of depression and panic attacks, increased use of medications and alcohol, disregard for authority, obsessive behavior (under eating), unexplained social behavior changes, and breakup of a primary relationship.

At the March 2010 hearing, the Veteran provided testimony reiterating his experience in service when he refused to participate in the rescue mission because he was afraid of drowning.  He stated that at the time he did not think it was a big deal, because another man took his place on the boat.  He was disciplined by the captain, who stated that if he had not had a wife and child to support, he could have received a dishonorable discharge.  He stated he stood double watches as part of his punishment and lost fifty pounds over the next few months because of lack of sleep and long work hours.  He said his shipmates began to pick fights with him, because he was perceived as a coward.  As a result, he started drinking and became mean.  He indicated he sought help from brain specialists, but was told there was nothing wrong with him.  Later he was diagnosed as having panic attacks, and he began to behave erratically but managed to keep his job because his father was in management.  He also testified regarding the incident when the young Filipino boy stole his money and was killed by the police as a result.  He had also been traumatized by his own small stature compared to the vastness of the ocean and by the problem of sea snakes on the deck of the ship at night when the waves were high.

Deck logs and other records from the Veteran's military service confirm that his assigned ship was involved in an aid mission to a civilian ship in distress and that the crew participated in several activities, including boarding the other ship, as part of that mission.  The logs do not mention the Veteran by name or indicate that he refused to participate, and there is no formal record of punishment given to the Veteran for any refusal to obey orders.

At an October 2011 VA examination, conducted by the same provider as the March 2005 examination, the Veteran provided a history of having been married twice (the first time for 32 years) and having a good relationship with his current wife.  He had taken a disability retirement from his job in 2001 as a result of a back injury.  He reported that PTSD was diagnosed at VA in 2005 and that he received some mental health treatment at that time, but none since.  He felt that he drank too much, consuming eleven beers a day for the previous two years.  The Veteran's stressor event was described as refusal to get on a boat for a search mission because of the high seas and darkness and his fear that the boat would sink.  The examiner noted that this stressor did not relate to a fear of hostile military or terrorist activity; however, it did meet Criterion A of the diagnosis of PTSD, namely exposure to an event that threatened death or serious injury to himself or others, with a response involving intense fear, helplessness, or horror.  The Veteran also met Criterion B, a persistent reexperiencing of the event through recurrent and distressing recollections.  With respect to Criterion C, persistent avoidance of stimuli associated with the trauma, the Veteran endorsed only one symptom-effort to avoid activities that arouse recollections of the trauma-rather than the required three symptoms.  Criterion D was met based on persistent symptoms of increased arousal including irritability or outbursts of anger and hypervigilance.  The examiner concluded that the Veteran did not have a diagnosis of PTSD that met the DSM-IV criteria, although he did have symptoms of anxiety.  He was diagnosed as having alcohol dependence, but no other Axis I conditions.  

In a follow-up opinion in March 2012, the VA examiner noted that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria and his stressor was not due to a fear of hostile military or terrorist activity.  The diagnosis of alcohol dependence was not etiologically related to the Veteran's stressor event or to his active duty military service.

On October 2012 VA examination, the Veteran reported that he did not use alcohol until after returning from the Navy, at some time in the early 1970s.  His drinking quickly escalated until he was getting drunk every night and spending his off-work time in bars.  He currently consumed about 10 beers every day and 15 or more on weekends, but usually held out and did not start drinking until noon.  He usually took Xanax in order to put off drinking until noon.  His longest period of sobriety had been six months.  He also reported occasionally abusing his wife physically.  He was estranged from his adult daughters and his siblings, with his current family unit being limited to him and his wife.  He occasionally went fishing, but had no real hobbies or other interests except for alcohol.  He reported experiencing panic attacks for many years, which were not really diagnosed, and was treated with Valium and a patch of scopolamine.  The examiner noted that the initial diagnosis of PTSD in 2005 was made at the Veteran's insistence and that the treating provider was apparently unaware of his heavy alcohol use.  The diagnosis of PTSD did not include a review of the DSM-IV criteria or a discussion of the Veteran's specific symptoms.  The VA examiner noted that the Veteran did not have a diagnosis of PTSD which met the DSM-IV criteria.  Rather, he had a diagnosis of alcohol dependence and substance-induced mood disorder.  The examiner noted that the Veteran's alcoholism and mood symptoms had been intertwined for so many decades that they could no longer be separated, and noted that the Veteran was not receiving any treatment for his alcoholism or its sequelae.  

With respect to in-service stressors, the Veteran reported that his failure to obey orders to board a ship in heavy seas for a night rescue mission was the only incident that still haunted him.  He said that when he refused to participate in the mission, he was taken before the captain, who elected not to impose formal punishment because the Veteran had a wife and child at home.  Instead, he was put on back-to-back watches as punishment.  Word, however, got out to the crew of his refusal and he was called a coward and a traitor and was beaten off and on for the next three months.  His biggest fear afterward was getting a dishonorable discharge and having to explain it to his father, a World War II veteran with a Purple Heart.  He had never told his parents, siblings, or first wife about the incident and continued to feel ashamed of it.  The examiner noted that the Veteran's reports of repeated beatings at the hands of the crew, including a photograph he provided showing himself with a black eye, was not consistent with the description of the lenient treatment received after his refusal to obey orders.  Specifically, the examiner noted that the captain would have been aware of any abuse on his ship, and that allowing it to continue would have been irresponsible, and would be in contrast with the captain's refusal to impose formal punishment for a serious infraction.  The examiner offered his opinion that the Veteran was ashamed of the incident; a failure to obey a lawful order at sea does not meet the DSM-IV definition of a PTSD stressor.  The examiner also discussed the Veteran's other reported stressor with him, seeing an injured crewman aboard a helicopter that was refueling, which he also felt did not meet the DSM-IV definition of a PTSD stressor.  On questioning, the Veteran did not report the suicide attempt of a fellow sailor or the dead baby in the harbor or the other incidents mentioned previously.

Analysis

The Veteran contends that he has a current diagnosis of PTSD that is related to service.  Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Veteran provided evidence regarding several different stressor events in service, including a shipmate jumping overboard, seeing a baby drowned by its mother, seeing a young boy shot dead by police, seeing injured service members, and refusing orders to participate in a rescue mission in high seas.  He has placed the most emphasis on the last incident, stating that it is the only one that still haunts him and the primary stressor he is concerned about.  Other incidents were not discussed on the most recent VA psychiatric examinations and the examiners therefore did not consider them significant in rendering a diagnosis.

The Board notes that VA has obtained sufficient evidence of the Veteran's ship being involved in a rescue mission in poor weather and high seas at night to corroborate the occurrence of the incident identified by the Veteran.  Although the records do not specifically mention the Veteran's refusal to obey orders or the subsequent punishment imposed, the Board accepts that the incident happened in a manner consistent with the Veteran's description.  The verification of this incident, however, identified as the primary stressor, is not sufficient to grant the Veteran's claim.  Rather, the incident must be determined to meet the DSM-IV criteria as a PTSD stressor, the Veteran must have a diagnosis of PTSD, and the diagnosis must be linked to the stressor event.

With respect to the incident in question, the most recent VA examiner has found that the incident does not meet the definition of a stressor under the DSM-IV.  The prior examiner, however, found that the incident was sufficient to qualify as a stressor under the criteria.  In comparing the two opinions, the Board notes that the earlier VA examiner felt that the incident, involving the Veteran's fear of drowning in heavy seas at night, was sufficient because it involved a threat of death or injury and the Veteran experienced fear and helplessness.  The October 2012 VA examiner, however, noted the Veteran's emphasis on his experience of shame and fear that his father would discover what he felt was a cowardly act.  As a result, the examiner found that the Veteran's refusal to obey a lawful order did not meet the criteria of a stressor event.  The October 2012 VA examiner also discounted the credibility of the Veteran's statements regarding being beaten by crewmembers after the incident, finding them inconsistent with the atmosphere on the ship that had allowed the Veteran to evade official punishment for disobeying orders.  The Board notes that the Veteran testified at hearing that his shipmates picked fights with him, which is distinguishable from outright assault as described to examiner.  If, however, the incidents are classified as personal assaults, the criteria for PTSD claims related to personal assaults must also be considered.

The Board is charged here with evaluating the differences between the two VA opinions of the stressor event and of the Veteran's statements regarding subsequent events and determining the facts to the extent possible.  As a result, although the Board finds that the Veteran may have been involved in physical altercations with his shipmates after the incident, the Board does not believe those incidents are properly characterized as personal assaults.  This determination is based on both the description provided by the Veteran in his sworn testimony, where he classified the incidents as "fights" and by the considerations set out by the examiner with regard to the atmosphere that would exist aboard a ship where the captain assigned an informal punishment for refusal to obey a lawful order in a time of war.  In addition, the Veteran did not contend that the "fights" were stressors in regard to his PTSD claim.  As a result, the regulations governing PTSD due to personal assault are not applicable here.  

Further, the Board will concede that the Veteran's inability to swim and his fear of drowning in high seas at night would be consistent with the requirements for a stressor event, as determined by the VA examination in October 2011.  Such a finding is consistent with the benefit-of-the-doubt principle, where the opinions of the two qualified mental health providers are evenly divided as to whether the definition of a PTSD stressor under the DSM-IV has been met.

Although the Board's determinations thus far are sufficient to support a finding that the described stressor event in service did occur-a stressor which is sufficient to support a diagnosis of PTSD-the analysis of this claim is not concluded.  Rather, the Board must determine if the Veteran has PTSD or any other acquired psychiatric disability which is attributable to his military service.  There is evidence both in favor of a finding of PTSD and against such a finding.  When there are varying opinions regarding whether or not the Veteran has a current diagnosis of PTSD, the Board may favor one medical opinion over another, provided it offers an adequate basis.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a health-care professional provides a basis for the opinion goes to the weight of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Another factor for assessing the probative value of a medical opinion is the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The evidence in favor of a diagnosis of PTSD includes the January and February 2005 diagnosis and treatment and the March 2005 VA examination.  The January and February 2005 treatment records, though offering a diagnosis of PTSD, do not include an assessment of the Veteran's history and symptoms in comparison with the criteria of the DSM-IV, or any specific rationale for the diagnosis provided.  As such, their probative value is limited, particularly in comparison to the more thorough and detailed assessments of the VA examiners.  The March 2005 VA examination report did state that the Veteran's symptoms were consistent with a diagnosis of PTSD under the DSM-IV.  The history provided by the Veteran, however, is not entirely accurate, in that he denied any substance abuse issues, despite the remainder of the record showing a long history of alcoholism for many years.  Where the factual basis on which a diagnosis is made is inaccurate, the diagnosis itself is of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In contrast, the evidence against a diagnosis of PTSD is the VA examination and opinion of October 2011, with a follow-up opinion in March 2012, and the second VA examination and opinion of October 2012.  Notably, the October 2011 and March 2012 opinions, both of which state that the Veteran does not have a diagnosis of PTSD based on application of the DSM-IV criteria were offered by the same VA examiner as the March 2005 opinion providing such a diagnosis.  The difference between the 2005 and 2011 opinions is a more complete understanding of the Veteran's prolonged alcohol abuse and a change in diagnosis to one of alcohol dependence as the cause for the symptoms described.  The October 2012 VA examination and opinion yielded an assessment nearly identical to that of the 2011 examination, including a determination that the full criteria for a diagnosis of PTSD were not met based on the history and symptoms provided by the Veteran.

After reviewing all of the evidence, the Board finds that the 2011 and 2012 VA examinations and opinions are entitled to greater probative value and are more persuasive.  This determination is based on the more complete and accurate understanding of the Veteran's substance abuse history and the more thorough analysis of the symptoms as compared with the DSM-IV criteria.  Based on this determination, the Board finds that the Veteran does not have a diagnosis of PTSD as a result of any experiences during his military service.

Although the Veteran is competent to describe symptoms of emotional and psychological distress, the diagnosis of PTSD is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of PTSD therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).  In light of the specific requirements, however, both in VA law and under the DSM-IV for rendering a diagnosis of PTSD, the Board finds that PTSD is not a simple medical condition. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of PTSD cannot be made by the Veteran as a lay person based on mere personal observation (that is, perceived by visual observation or by any other of the senses), the claimed disability is not a simple medical condition that the Veteran is competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of PTSD, particularly as compared with a separately diagnosed acquired psychiatric disability. 

Finally, the Board notes that the Veteran has been diagnosed as having other acquired psychiatric disabilities, namely panic attacks and agoraphobia in 2004 and alcohol dependence with an associated mood disorder in 2012.  Much like the diagnosis of PTSD made in 2005, the diagnosis of panic attacks and agoraphobia in 2004 is based on an incomplete and inaccurate history of the Veteran's mental health condition, one which does not include the information regarding his alcoholism.  As such, it is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board notes that, where the full facts of the Veteran's substance abuse have been considered, no diagnosis of panic attacks or agoraphobia has been made, which would indicate that the diagnosis was incorrect.  

With respect to the diagnosis of alcohol dependence with an associated mood disorder, both the March 2012 opinion and the October 2012 opinion specifically state that these disabilities were not incurred in service or caused by service and did not result from any of the events described in service.  There is no competent medical evidence to the contrary.

In the absence of competent and credible medical evidence of a current diagnosis of an acquired psychiatric disability related to military service, to include PTSD, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


